IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50648
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ LUIS MUNOZ-LARA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-00-CR-79-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     José Luis Munoz-Lara appeals his conviction and 60-month

sentence for being found in the United States after deportation

in violation of 8 U.S.C. § 1326.   Munoz-Lara argues that the

district court erred by denying his motion to dismiss the

indictment because his prior deportation did not meet the basic

standards of due process.   Munoz-Lara acknowledges that the due

process issue is foreclosed by United States v. Benitez-

Villafuerte, 186 F.3d 651 (5th Cir. 1999), cert. denied, 528 U.S.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50648
                                -2-

1097 (2000).   He seeks to preserve the issue for Supreme Court review.

     He also contends that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(2) is an element

of the offense that must have been charged in the indictment.

Munoz-Lara acknowledges that this argument also is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he again seeks to preserve the

issue for Supreme Court review in light of the decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2362;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000),

petition for cert. filed, (U.S. Jan. 26, 2001)(No. 00-8299).

     As Munoz-Lara concedes, his arguments are foreclosed.    His

conviction and sentence are AFFIRMED.